DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 08/16/2021, 09/10/2021 and 09/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 9-10, 12 and 18 are objected to because of the following informalities:  

- Claim 9 states “The system of claim 1”.  This should be written as  “The system of claim 1,”.
Claims 10 and 12 contain the same informality as claim 9.  Thus, they must be written in the same proposed manner as claim 9.

	- Claims 12 and 18 state “the chromatographic layer”.  For consistency purposes, it should be written as “the first chromatographic layer”.  

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-10, 12-14, 16, 18, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a sensing chemistry” and “the at least one sensing chemistry”.  Due to the language and terms being used in the claim, it is unclear whether a single sensing chemistry or a plurality of sensing chemistry are being recited.  For examination purposes, the Examiner will interpret the limitation in question as “a sensing chemistry” and “the sensing chemistry”.  
Claims 9-10, 12-14, 16 and 18 are also rejected due to dependency on claim 1 and because claims 9-10, 12-14, 16 and 18 do not cure the deficiencies of claim 1.

Claim 24 states “a sensing chemistry” and “the at least one sensing chemistry”.  Due to the language and terms being used in the claim, it is unclear whether a single sensing chemistry or a plurality of sensing chemistries being recited.  For examination purposes, the Examiner will interpret the limitation in question as “a sensing chemistry” and “the sensing chemistry”.  
Claim 28 is also rejected due to dependency on claim 24 and because claim 28 does not cure the deficiencies of claim 24.

Claim 10 states “the at least one chromatographic layer” but claim 1 states “a first chromatographic layer”.  Due to the language and terms being used in the claim 10, it is unclear whether a single chromatographic layer or a plurality of chromatographic layers being recited.  For examination purposes, the Examiner will interpret the limitation in question as “the first chromatographic layer”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13-14, 16, 24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi et al. (JPH06288974; hereinafter “Yamauchi”; English translation provided by the Examiner- prior art of record via IDS).
Regarding claim 1, Yamauchi teaches a system (Figures 1-2) for determining the concentration (the concentration of HF and SOF2 is quantified based on the measure current; [0014-0015]) of at least one analyte (HF; [0014-0015]) in a fluid sample (HF is a product of gas SF6; [0014-0015]) having a plurality of analytes (HF and SOF2; [0014-0015]), the system (Figures 1-2) comprising: a base substrate (Bottom part of element 20; Figure 1); an electrode pair (2 and 3; Figure 2) disposed over the base substrate (electrodes 2 and 3 are placed/located over the bottom part of element 20; See Figures 1-2); a sensing chemistry (4; [0011]) responsive to at least one analyte (the current measured by ammeter 8 is used to determine and quantify the concentration of HF; therefore, based on the structural arrangement of Figure 1, electrolyte 4 is responsive to the analytes of HF in order to alter/change the current being measured; [0011, and 0014-0015]; See Figures 1-2) in the sample (HF is a product of gas SF6; [0014-0015]; [0014-0015]), wherein the sensing chemistry (4) is in electrical communication with the electrode pair (Figure 2 demonstrates the electrodes 2 and 3 coupled to the electrolyte 4; therefore, the electrolyte is in electrical communication with the electrodes 2 and 3; See Figure 2); and a first chromatographic layer (9; Figures 1-2) disposed over the sensing chemistry (element 9 is placed/located over the electrolyte 4; See Figure 2), wherein at least one analyte (HF) of the plurality of analytes (HF and SOF2; [0014-0015]) moves through the first chromatographic layer (9) at a different rate relative to the movement of other analytes of the plurality of analytes (element 9 will permit HF gas moves first to the electrode 2 and then SOF2 gas reaches electrode 2 in a sequential manner; therefore, the analytes of HF gas moves through the element 9 at a different rate relative to the movement of the analytes of SOF2 gas; Furthermore, Figure 2 demonstrates i1 being measured at a first time and i2 being measured at a second time, where i1 corresponds to the concentration of HF and i2 corresponds to the concentration of SO2F2; [0014-0015]).

Regarding claim 13, Yamauchi teaches wherein the sensing chemistry (4; Figures 1-2) is responsive to more than one analyte (electrolyte 4 is responsive to analytes of HF gas and analytes of SO2F2 gas, i.e. more than one analyte).

Regarding claim 14, Yamauchi teaches an inlet (12A is a sampling hole, i.e. inlet; Figure 1; [0012]) capable of receiving the fluid sample (sampling hole 12A  is used in order to introduce SF6 gas from tank 12 to the space 1 through pipe 11 and valve 13; See Figure 1; [0012]); and a flow controller (13; Figure 1) in fluid communication with the inlet (12A) and the sensing chemistry (4; See Figure 1; [00012]), wherein the flow controller (13) is capable of providing at least a portion of the fluid sample (gas SF6; [0014-0015]) to the sensing chemistry ([0012 and 0014-0015]).

Regarding claim 16, Yamauchi teaches a reader (8; Figure 1) coupled to the sensing chemistry (4) via the electrode pair (ammeter 8 is connected to the electrolyte 4 through the electrodes 2 and 3 when the switch 7 is closed; See Figure 1) for determining a change in electrical property of the sensing chemistry (4) when the sensing chemistry (4) is exposed to at least one analyte (when HF gas and/or SO2F2 gas is exposed to the electrolyte 4, the current measured by the ammeter 8 will be changed since the electrical resistance/impedance of the electrolyte 4 will change as demonstrated in Figure 2; [0014-0015]).

Regarding claim 24, Yamauchi teaches a method ([0014-0015]) for determining the concentration (the concentration of HF and SOF2 is quantified based on the measure current; [0014-0015]) of at least one analyte (HF; [0014-0015) in a fluid sample (HF is a product of gas SF6; [0014-0015]), the method comprising: providing a system (Figures 1-2) comprising: a base substrate (Bottom part of element 20; Figure 1); an electrode pair (2 and 3; Figure 2) disposed over the base substrate (electrodes 2 and 3 are placed/located over the bottom part of element 20; See Figures 1-2); a sensing chemistry (4; [0011]) responsive to at least one analyte (the current measured by ammeter 8 is used to determine and quantify the concentration of HF; therefore, based on the structural arrangement of Figure 1, electrolyte 4 is responsive to the analytes of HF in order to alter/change the current being measured; [0011, and 0014-0015]; See Figures 1-2) in the sample (HF is a product of gas SF6; [0014-0015]; [0014-0015]), wherein the sensing chemistry (4) is in electrical communication with the electrode pair (Figure 2 demonstrates the electrodes 2 and 3 coupled to the electrolyte 4; therefore, the electrolyte is in electrical communication with the electrodes 2 and 3; See Figure 2); and a first chromatographic layer (9) disposed over the sensing chemistry (element 9 is placed/located over the electrolyte 4; See Figure 2), wherein at least one analyte (HF) of the plurality of analytes (HF and SOF2; [0014-0015]) moves through the first chromatographic layer (9) at a different rate relative to the movement of other analytes of the plurality of analytes (element 9 will permit HF gas moves first to the electrode 2 and then SOF2 gas reaches electrode 2 in a sequential manner; therefore, the analytes of HF gas moves through the element 9 at a different rate relative to the movement of the analytes of SOF2 gas; Furthermore, Figure 2 demonstrates i1 being measured at a first time and i2 being measured at a second time, where i1 corresponds to the concentration of HF and i2 corresponds to the concentration of SO2F2; [0014-0015]); and measuring a current flow ([0014-0015]; Figure 2) across the electrode pair (2 and 3; Figures 1-2).

Regarding claim 28, Yamauchi teaches the measuring ([0014-0015]; Figures 1-2) comprising analyzing a change in the current flow (Figure 2) across the electrode pair (2 and 3; Figures 1-2) at a plurality of times (element 9 will permit HF to move first to the electrode 2 and then SOF2 will move towards electrode 2 in a sequential manner; therefore, element 9 will permit passage of HF a first rate such that HF reaches the electrode 2 and accumulates at a first time before SOF2 reaches the electrode 2 and accumulates at a second time; Furthermore, Figure 2 demonstrates i1 being measured at a first time and i2 being measured at a second time, where i1 corresponds to the concentration of HF and i2 corresponds to the concentration of SO2F2; the change from the time that current i1 is measured, i.e. first time, to the time that current i2 is measured, i.e. second time, is analyzed/monitored/used in order to determine the concentration of HF and SO2F2; See Figures 1-2 and [0014-0015]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Ho (US 7,179,421- prior art of record via IDS).
Regarding claim 9, Yamauchi teaches the sensing chemistry but does not expressly teach a protective layer defining a window disposed above the sensing chemistry.
Ho teaches, in the embodiment of Figure 12, a protective layer (99; Figure 12) defining a window (97; Figure 12) disposed above the sensing chemistry (polymer film 64; Figure 12).
It would have been obvious to one having ordinary skill in the art to have Ho’s protective layer defining a window disposed above Yamauchi’s sensing chemistry in order to provide protection to the polymer film (sensing chemistry) while still allowing vapors to access the polymer film (See Ho Column 14, Lines 2-6).
Regarding claim 10, the combination of Yamauchi and Ho teach the protective layer and the first chromatographic layer but is silent to the configuration of having the first chromatographic layer disposed above the protective layer.
However, the Examiner takes the position that one having ordinary skill in the art would have the requisite skill to modify the placements of the protective layer and the first chromatographic layer, including the first chromatographic layer disposed above the protective layer, since the positioning of the first chromatographic layer relative to the protective layer would not modify the operation of the device/apparatus. See MPEP 2144.04, Section VI, Subsection C;  in re Japikse, 181 F.2d 1019, 86 USPG 70 (CGPA 1950)
Regarding claim 12, the combination of Yamauchi and Ho teach wherein the protective layer defining the window is disposed above the chromatographic layer (by combining the protective layer 99 of Ho with the chromatographic layer 9 of Yamauchi, the final combined apparatus will have Ho’s protective layer 99 disposed above Yamauchi’s chromatographic layer 9; therefore, the combination of Yamauchi an Ho meets the claim limitation of the protective layer defining the window is disposed above the chromatographic layer).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Gabriel et al. (US 2003/0175161; “Gabriel” - prior art of record via IDS).
Regarding claim 18, Yamauchi teaches the chromatographic layer but does not expressly teach the layer comprises at least one of porous polymers, non-porous polymers, composite materials, fibrous materials, woven textiles, non-woven textiles, polymer films, adhesives, metal films, ceramic films, and gels.
However, Gabriel teaches the layer comprising porous polymers (element 1090 contains fluoropolymers that are microporous; [0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Gabriel’s porous polymers as Yamauchi’ chromatographic layer in order to prevent water from entering and touching the electrodes of Yamauchi, thus permitting measuring the concentration of the desired analytes while reducing any measurement errors possibly caused by the presence of water (See Gabriel [0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2855                                                                                                                                                                                             
/HERBERT K ROBERTS/           Primary Examiner, Art Unit 2855